—In an action, inter alia, to compel the defendants to vacate the subject premises, the plaintiffs appeal from so much of a judgment of the Supreme Court, Queens County (Modugno, J.H.O.), dated April 17, 1990, as, after a nonjury trial, dismissed the complaint.
*480Ordered that the judgment is affirmed insofar as appealed from, with costs.
It is well settled that " '[a] decision rendered by a court after a nonjury trial should not be disturbed on appeal unless it is clear that its conclusions could not have been reached under any fair interpretation of the evidence’ ” (Kreisler Borg Florman Gen. Constr. Co. v Rosen & Morelli Masons, 181 AD2d 813, 814, quoting Alleva v Alleva Dairy, 129 AD2d 663). It cannot be said that the verdict herein could not have been reached on any fair interpretation of the evidence. Therefore, the trial court’s determination should not be disturbed. Thompson, J. P., Sullivan, Miller and Santucci, JJ., concur.